Citation Nr: 0509958	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  02-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION


The veteran had active service from March 1965 to March 1968.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The RO has granted service connection for diabetes mellitus, 
type II with erectile dysfunction, and assigned a 20 percent 
evaluation; granted service connection for hypertension, and 
assigned a 10 percent evaluation; and granted entitlement to 
special monthly compensation on account of the loss of use of 
a creative organ.  The veteran has not disagreed with these 
decisions and the issues are not part of the current appeal.  
The RO continued to deny entitlement to service connection 
for a heart disorder and hyperlipidemia.

In his Substantive Appeal, a VA Form 9 dated in July 2002, 
the veteran specifically withdrew his appellate claim on the 
issue of hyperlipidemia.  That issue is no longer part of the 
current appeal.

In January 2004, the Board remanded the case for development 
to include any additional evidence that the veteran might 
have with regard to the remaining issue; and a VA examination 
to determine if the veteran has a heart disorder, and if so, 
the nature thereof.  The requested development has been 
completed; the RO continued to deny the claim; a SSOC was 
issued; and the case was returned to the Board for final 
appellate review.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the remaining appellate issue.

2.  The veteran does not have chronic heart disorder (other 
than hypertension for which he already has service 
connection) which is the result of service.




CONCLUSION OF LAW

A chronic heart disorder was not incurred in or aggravated by 
service, is not due to service-connected disability, and may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).

 

REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

During the course of the current appeal, a number of 
revisions have taken place with regard to development of the 
evidence and related matters.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  

Given the nature of the resolution of the claim herein, and 
specifically, the bases therefor, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim with regard to 
a chronic sinus disorder.  The Board finds that the 
examination reports coupled with the other evidence of record 
provide sufficient information to adequately evaluate that 
claim.  

However, should he develop a chronic heart disorder at some 
later date, he is free to provide evidence in that regard 
along with an opinion that provides a nexus to service or 
service-connected disability for the purpose of reopening 
that claim. 

The VA has satisfied its obligation to notify and assist the 
veteran in this case as relates only to sinusitis.  Further 
development and further expending of the VA's resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the claims on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as a chronic heart disorder, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be also be granted for disability 
which is the result of service-connected disability.  38 
C.F.R. § 3.310 (2004). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

The Federal Circuit has also held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service medical records are devoid of any complaint or 
clinical sign of heart disease or disorder.

On private treatment reports of record from LM, M.D. and 
associated clinical records from a private facility, dated in 
November 2000, the veteran was shown to have an 
electrocardiogram (EKG) reflecting sinus bradycardia with 
sinus arrhythmias, incomplete left bundle branch block and 
what was generally described as borderline ECG.  Chest x-ray 
was negative; heart size was normal, without any sign of 
decompensation.

On subsequent examination in April 2002, the examiner noted a 
history of hypertension for which the veteran was taking 
medication.  The veteran complained of loss of strength, 
fatigue and at times, increased urination.  He was noted to 
take medications for his diabetes mellitus which had been 
diagnosed in 1994.  The veteran denied any specific cardiac 
symptoms or care.  The examiner opined the cardiac 
examination was normal, and further noted that since there 
was no pathology for a heart disorder presented, there was no 
clinical need for a stress test or echocardiogram or 
apparently any other heart tests.  

In his Substantive Appeal, a VA Form 9, the veteran argued 
that he had a heart condition that was secondary to his 
diabetes mellitus.

FA, M.D., in a statement in September 2002, indicated that 
the veteran suffers from diabetes but had not been seen since 
June 2000.

VA outpatient clinical reports show no complaints or clinical 
findings of a heart disorder.

Pursuant to the Board's remand, the veteran underwent a 
special VA examination in August 2004.  The veteran said that 
he had no history of heart problems but wanted service 
connection for his hypertension (which has already been 
granted).  The examiner described entirely normal heart 
findings.  Chest X-ray was normal. An ECG showed normal sinus 
rhythm and was said to be a normal ECG.  The veteran 
indicated that he did not want a further cardiac work-up at 
that time.  The examiner opined that the veteran had no signs 
of any cardiac disorder, limitations or problems. 

Analysis

The RO has denied the veteran's claim for service connection 
for a heart disorder primarily on the basis that such a 
disorder has not been shown to exist.  In this regard, it is 
noted that service connection is already in effect for 
hypertension.

Service records are devoid of any sign of heart problems, as 
are post-service records except for one examination where 
findings were merely suggestive and not otherwise then or 
later confirmed.

The veteran has been afforded both private and VA 
examinations and has simply not been found to have an organic 
heart disorder.  Absent an identifiable current disability, 
there is nothing for which service connection could be 
granted on a direct, secondary or presumptive basis.  In 
fact, the only evidence and/or opinion of record to the 
effect that the veteran has chronic heart disorder is from 
the veteran himself; he is not qualified to render such an 
opinion.  

Absent a current disability, there is no basis for a grant of 
service connection.  A doubt is not raised to be resolved in 
his favor.  



ORDER

Service connection for a chronic heart disorder is denied.

 
	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


